           Case 1:20-cv-00076-AWI-JDP Document 25 Filed 06/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   RODERICK WILLIAM LEAR,                              CASE NO. 1:20-cv-00076-AWI-JDP
10                      Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DENY
11                                                       PLAINTIFF’S MOTION FOR A
             v.                                          TEMPORARY RESTRAINING ORDER
12
     ROBIN MCCONNELL, et al.,                            (Doc. Nos. 16, 19)
13
                         Defendants.
14

15

16

17          On March 19, 2020, Plaintiff Roderick William Lear, a prisoner in the custody of Corcoran

18 State Prison proceeding pro se, filed an application for a temporary restraining order. (Doc. No.

19 16.)

20          On April 8, 2020, the assigned magistrate judge issued an order screening plaintiff’s

21 complaint and also recommending that the motion for a temporary restraining order be denied.

22 (Doc. No. 19.) Plaintiff was granted sixty (60) days in which to respond to the screening order or

23 object to the findings and recommendations. (Id.) On April 23, 2020, plaintiff filed a response to

24 the order and the findings, noting inter alia that he “accepts the court’s findings and

25 recommendations in full.” (Doc. No. 20 at 1.)

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27 de novo review of the case. Having carefully reviewed the entire file, the court finds that the findings

28 and recommendation are supported by the record and proper analysis.
          Case 1:20-cv-00076-AWI-JDP Document 25 Filed 06/26/20 Page 2 of 2


 1                                                ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     The findings and recommendations dated April 8, 2020 (Doc. No. 19), are ADOPTED IN
 4        FULL;
 5 2.     Plaintiff’s motion for a temporary restraining order (Doc. No. 16), is DENIED.
 6
     IT IS SO ORDERED.
 7

 8 Dated: June 26, 2020
                                             SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
